DETAILED ACTION
Claim History
Original claims 1 – 18 were filed January 7, 2021. Said claims are pending  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and/or 372:
I.	Claims 1 – 13, drawn to a subtilase variant comprising the substitution N76D and a substitution at positions 205 and 206, said position corresponding to SEQ ID NO: 2, and detergent compositions there with, classified in class C12Y 304/21062.
II.	Claims 14 – 18, drawn to methods for making a subtilase variant of invention I, classified in class C12P 21/06.
Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).    These inventions are independent or distinct for the following reasons.
The method of invention II is related to the protein of invention I as process of making and product made.  The inventions are distinct because the protein can also be made by chemical synthesis.
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

In the instant case, a search for more than one of inventions I-II would be a burden on the office for the following reasons.  A search for any of the products of invention I would not encompass a search for the methods of inventions II, or vice versa, because said methods are not the only methods of making and/or using said products.    
Species Election
Each of inventions I-II encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for initial prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2).  The claims shall be thus restricted if no generic claim is finally held to be allowable.   
 For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter, the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If invention I (claims 1 – 13) is elected, elect:
One specific subtilisin variant (SEQ ID NO, where every residue is designated)2. 
If invention I (claims 14 – 18) is elected, elect:
One specific subtilisin variant (SEQ ID NO, where every residue is designated)3. 


‘1. A subtilase variant… wherein the variant comprises the substitution N76D and substitutions in positions 205 and 206… wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2.’
‘14. a subtilase variant, comprising… the substitution N76D and substitutions in positions 205 and 206,… wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2…’.

SEQ ID NO: 1 has only 60% identity with SEQ ID NO: 2. Thus, the positions in SEQ ID NO: 1 that correspond to positions 76, 205, and 206 in SEQ ID NO: 2 are in question.  Applicants are required to identify the positions in SEQ ID NO: 1 that correspond to positions 76, 205, and 206 in SEQ ID NO: 2.  As a service to applicants, the office’ s alignment of SEQ ID NO: 1 and SEQ ID NO: 2, via BLAST, is set forth below.  This alignment identifies positions 74, 199, and 200 of SEQ ID NO: 1 as corresponding to positions 76, 205, and 206 in SEQ ID NO: 2.  Applicants are required to state on the record that they agree with this correspondence or provide their own correspondence.
Score
Expect
Method
Identities
Positives
Gaps
298 bits(763)
1e-106
Compositional matrix adjust.
165/275(60%)
210/275(76%)
6/275(2%)

SID1   1    AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGI-STHPDLNIRGGASFVPGEPS-TQD  58
            AQSVP+G+S+++APA H++G TGS VKVAV+D+GI S+HPDL + GGAS VP E +  QD
SID2   1    AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD  60

Query  59   GNGHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMH  118
             N HGTHVAGT+AALNNSIGVLGVAPSA LYAVKVLGA GSG  S I  G+EWA  N M 
Sbjct  61   NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLGADGSGQYSWIINGIEWAIA NNMD  120

Query  119  VANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSG----AGSISYPARYANAMAVGAT  174
            V N+SLG PS SA L+ AV+ A + GV+VVAA+GN G    + ++ YP +Y + +AVGA 
Sbjct  121  VINMSLGGPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV  180

Query  175  DQNNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPS  234
            D +N RASFS  G  LD++APGV++QST PG+ Y + NGTSMA+PHVAGAAAL+  K+P+
Sbjct  181  DSSNQRASFSSVGPELDVMAPGVSIQSTLPGNKYGAYNGTSMASPHVAGAAALILSKHPN  240

Query  235  WSNVQIRNHLKNTATSLGSTNLYGSGLVNAEAATR  269
            W+N Q+R+ L+NT T LG +  YG GL+N +AA +
Sbjct  241  WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ  275
 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. Failure to do so will be deemed non-responsive. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  

Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).
        2 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.
        3 If the sequence listing herein does not provide a specific SEQ ID NO:  for the variant to be elected, applicants may elect by (i) identifying a specific parent protein by SEQ ID NO: and (ii) identifying the specific substitution(s) therein which constitute the elected variant.